Vanguard Managed Payout Funds Supplement to the Prospectus Changes in Underlying Fund Allocations Each of the Vanguard Managed Payout Funds* has reallocated a portion of its assets to Vanguard Global Minimum Volatility Fund. The Funds have the flexibility to invest in Vanguard stock funds that capture the investment returns of U.S. and foreign equity markets. In addition, the prospectus has updated its Inflation-Linked Investments section based on updates to the Vanguard fund lineup. The Funds do not have fixed asset allocations. As described in the prospectus, the exact proportion of each asset class or investment may be changed to reflect shifts in the advisors risk and return expectations. Prospectus Text Changes The following replaces similar text under Primary Investment Strategies for each Fund.  Stocks . The Fund may invest in Vanguard Total Stock Market Index Fund, Vanguard Total International Stock Index Fund, and Vanguard Global Minimum Volatility Fund (and/or other Vanguard stock funds) to capture the investment returns of U.S. and foreign equity markets. The Fund may also invest in Vanguard REIT Index Fund, in order to capture the returns of stocks issued by equity real estate investment trusts (REITs). The Fund will, through its investments in Vanguard stock funds, indirectly invest, to varying degrees, in large-, mid-, and small-capitalization stocks diversified across the growth and value styles in the United States, as well as stocks of companies located in developed and emerging markets around the world. Certain foreign stocks may be hedged to the U.S. dollar in order to reduce currency volatility.  Inflation-Linked Investments . The Fund may invest in Vanguard Inflation-Protected Securities Fund (and/or other Vanguard inflation-protected securities funds) to capture the investment returns of inflation-indexed securities issued by the U.S. government, its agencies and instrumentalities, and corporations. *U.S. Patent Nos. 8,180,695 and 8,185,464. (over, please) In each Funds Primary Risks section, the following is added under Foreign Stock Risks, after the first bullet point:  Currency hedging risk is the risk that the currency hedging transactions entered into by an underlying fund may not perfectly offset the funds foreign currency exposure. For example, the fund will decline in value if it underhedges a currency that has weakened or overhedges a currency that has strengthened relative to the U.S. dollar. The following replaces similar text in each Funds Primary Risks section: Inflation-Linked Investment Risk The Funds investment in Vanguard Inflation-Protected Securities Fund (and/or other Vanguard inflation-protected securities funds) subjects it to risks associated with investing in inflation-indexed securities. These risks include the chance of considerable income fluctuations associated with changes in inflation, as well as bond risks (previously described). In the More on the Funds section, the following replaces similar text under Security Selection: Stocks Each Managed Payout Fund may invest in Vanguard Total Stock Market Index Fund, Vanguard Total International Stock Index Fund, and Vanguard Global Minimum Volatility Fund (and/or other Vanguard stock funds) to capture the investment returns of U.S. and foreign equity markets. Each Managed Payout Fund may also invest in Vanguard REIT Index Fund, in order to capture the returns of stocks issued by equity real estate investment trusts (REITs). Each Managed Payout Fund will, through its investments in Vanguard stock funds, indirectly invest, to varying degrees, in large-, mid-, and small-capitalization stocks diversified across the growth and value styles in the United States, as well as stocks of companies located in developed and emerging markets around the world. Certain foreign stocks may be hedged to the U.S. dollar in order to reduce currency volatility. Depending on the amount of Fund assets allocated to stock funds, each Fund is proportionately subject to stock risks.  Inflation-Linked Investments Each Managed Payout Fund may allocate a portion of its assets to Vanguard Inflation-Protected Securities Fund (and/or other Vanguard inflation-protected securities funds) to capture the investment returns of inflation-indexed securities issued by the U.S. government, its agencies and instrumentalities, and corporations. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1497C 122013
